Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/834,239 filed on 03/30/2020 in which claims 1-27 are pending in the application, all of which are ready for examination by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-16, 18-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. PGPub 2007/0299863; hereinafter “Fu”) in view of Hazel et al. (U.S. PGPub 2013/0007027; hereinafter “Hazel”).

As per claims 1, 10, and 19, Fu discloses one or more non-transitory computer readable media, a method, and a system comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
receiving data representing the data including an object descriptor, a class descriptor corresponding to the stream object; (See Fig. 3, paras. 41-43, wherein a process for receiving and deserializing a data structure using a data structure descriptor is disclosed, also See paras. 48-49, wherein object size and various descriptors are disclosed; as taught by Fu.)
selecting a particular deserialization process, from among a plurality of deserialization processes, based at least in part on the object descriptor and the class descriptor; (See Fig. 3, paras. 41-43, wherein a process for receiving and deserializing a data structure using a data structure descriptor and selecting deserialization process are disclosed; as taught by Fu.)
and deserializing the data representing the stream object using the selected deserialization process, yielding one or more deserialized objects. (See Fig. 3, paras. 41-43 and 45, wherein a process for receiving and deserializing a data structure using a data structure descriptor and selecting deserialization process are disclosed; as taught by Fu.)
However, Fu fails to disclose a stream object and stream field values.
On the other hand, Hazel teaches a stream object and stream field values. (See paras. 60 and 68-69, wherein stream object reference and attribute value are disclosed; as taught by Hazel.)


As per claims 2, 11, and 20, Fu discloses allocating memory for a deserialized object having the determined type and assigning default values for each field of the object; (See paras. 9-11 and 43, wherein allocating memory is disclosed; as taught by Fu.)
associating the first handle with a first memory address, wherein the first memory address comprises the memory address of memory allocated for the deserialized object. (See paras. 9-11 and 43, wherein allocating memory is disclosed, also See paras. 38 and 54, wherein memory layout and addresses of the host and the device are disclosed; as taught by Fu.)
However, Fu fails to disclose wherein the plurality of deserialization processes comprises a second deserialization process, the second deserialization process comprising: generating a first handle for the stream object; determining a type identified by the stream object; reading one or more stream field values; and assigning 
On the other hand, Hazel teaches wherein the plurality of deserialization processes comprises a second deserialization process, the second deserialization process comprising: generating a first handle for the stream object; (See Figs. 7-8, paras. 52-54 and 68, wherein type handlers are disclosed; as taught by Hazel.)
determining a type identified by the stream object; (See Figs. 6A-6B, para. 68, wherein object type are disclosed; as taught by Hazel.)
reading one or more stream field values; (See paras. 58-60 and 68-69, wherein stream object reference and attribute value are disclosed; as taught by Hazel.)
and assigning deserialized values for each field of the deserialized object based on the one or more read stream field values. (See paras. 58-60 and 68-69, wherein stream object reference and attribute value are disclosed, also See paras. 74-76, wherein attributes and values are disclosed; as taught by Hazel.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hazel teachings in the Fu system. Skilled artisan would have been motivated to incorporate in-situ serialization and deserialization of objects and types of handlers taught by Hazel in the Fu system for deserializing data.  In addition, both of the references (Fu and Hazel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data deserialization.  This close relation between both of the references highly suggests an expectation of success. 

claims 3, 12, and 21, Fu fails to disclose wherein the plurality of deserialization processes comprises a first deserialization process, the first deserialization process comprising: generating a first handle for the stream object; associating the first handle with a sentinel value; reading one or more stream field values; instantiating a deserialized object corresponding to the stream object by invoking a canonical constructor, wherein the deserialized object comprises fields having values corresponding to the one or more read stream field values; and subsequent to instantiating the deserialized object: removing the association between the first handle and the sentinel value and associating the first handle with a memory address at which the deserialized object is stored.
On the other hand, Hazel teaches wherein the plurality of deserialization processes comprises a first deserialization process, the first deserialization process comprising: generating a first handle for the stream object; (See Figs. 7-8, paras. 52-54 and 68, wherein type handlers are disclosed; as taught by Hazel.)
associating the first handle with a sentinel value; (See paras. 58-60 and 68-69, wherein stream object reference and attribute value are disclosed; as taught by Hazel.)
reading one or more stream field values; (See paras. 58-60 and 68-69, wherein stream object reference and attribute value are disclosed; as taught by Hazel.)
instantiating a deserialized object corresponding to the stream object by invoking a canonical constructor, wherein the deserialized object comprises fields having values corresponding to the one or more read stream field values; (See paras. 60 and 68, wherein instantiated objects are disclosed; as taught by Hazel.)
 (See paras. 54-56, 60 and 68, wherein instantiated objects are disclosed; as taught by Hazel.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hazel teachings in the Fu system. Skilled artisan would have been motivated to incorporate in-situ serialization and deserialization of objects and types of handlers taught by Hazel in the Fu system for deserializing data.  In addition, both of the references (Fu and Hazel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data deserialization.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 4, 13, and 22, Fu fails to disclose wherein the plurality of deserialization processes comprises a third deserialization process, the third deserialization process comprising: generating a first handle for the stream object; associating the first handle with a sentinel value; reading one or more stream field values; creating a deserialized object corresponding to the stream object, wherein the deserialized object comprises fields having values corresponding to the one or more read stream field values; and subsequent to creating the deserialized object: removing the association between the first handle and the sentinel value and associating the first handle with a memory address at which the deserialized object is stored.
 (See Figs. 7-8, paras. 52-54 and 68, wherein type handlers are disclosed; as taught by Hazel.)
associating the first handle with a sentinel value; (See paras. 58-60 and 68-69, wherein stream object reference and attribute value are disclosed; as taught by Hazel.)
reading one or more stream field values; (See paras. 58-60 and 68-69, wherein stream object reference and attribute value are disclosed; as taught by Hazel.)
creating a deserialized object corresponding to the stream object, wherein the deserialized object comprises fields having values corresponding to the one or more read stream field values; (See Fig. 8, paras. 60 and 68-69, wherein stream object reference and attribute value are disclosed; as taught by Hazel.)
and subsequent to creating the deserialized object: removing the association between the first handle and the sentinel value and associating the first handle with a memory address at which the deserialized object is stored. (See Figs. 5 and 8, paras. 54-56, 60 and 68-69, wherein stream object reference and attribute value are disclosed; as taught by Hazel.)
See claims 2, 11, and 20 for motivation above.

As per claims 5, 14, and 23, Fu fails to disclose wherein the plurality of deserialization processes comprises a fourth deserialization process, the fourth deserialization process comprising: reading one or more stream field values; creating a 
On the other hand, Hazel teaches wherein the plurality of deserialization processes comprises a fourth deserialization process, the fourth deserialization process comprising: reading one or more stream field values; (See paras. 58-60 and 68-69, wherein stream object reference and attribute value are disclosed; as taught by Hazel.)
creating a deserialized object corresponding to the stream object, wherein the deserialized object comprises fields having values corresponding to the one or more read stream field values; (See Figs. 5 and 8, paras. 54-56, 60 and 68-69, wherein stream object reference and attribute value are disclosed; as taught by Hazel.)
and subsequent to creating the deserialized object: generating a first handle for the stream object and associating the first handle with a memory address at which the deserialized object is stored. (See Figs. 7-8, paras. 52-54 and 68, wherein type handlers are disclosed; as taught by Hazel.)
See claims 2, 11, and 20 for motivation above.

As per claims 6, 15, and 24, Fu fails to disclose wherein selecting the particular deserialization process further comprises: determining that the data representing the stream object does not include any circular references; responsive to determining that 
On the other hand, Hazel teaches wherein selecting the particular deserialization process further comprises: determining that the data representing the stream object does not include any circular references; (See paras. 54-56, wherein method of determining whether attribute descriptor are port of serialization are disclosed; as taught by Hazel.)
responsive to determining that the data representing the stream object does not include any circular references, selecting a deserialization process from the plurality of deserialization processes, (See paras. 56-57 and 63-66, wherein deserialization process is disclosed; as taught by Hazel.)
wherein determining that the data representing the stream object not being involved in any circular references comprises determining that no stream field value of the stream object refers directly or indirectly to the stream object. (See paras. 54-55, wherein method of determining whether attribute descriptor are port of serialization are disclosed, also See paras. 56-57 and 63-66, wherein deserialization process is disclosed; as taught by Hazel.)
See claims 2, 11, and 20 for motivation above.

claims 7, 16, and 25, Fu fails to disclose wherein selecting the particular deserialization process further comprises: determining that only a canonical constructor associated with type indicated by the class descriptor exists; responsive to determining that only the canonical constructor associated with the type indicated by the class descriptor exists, selecting a deserialization process from the plurality of deserialization processes.
On the other hand, Hazel teaches wherein selecting the particular deserialization process further comprises: determining that only a canonical constructor associated with type indicated by the class descriptor exists; (See paras. 64-66 and 69-70 and 92, wherein determining stream reference/attributes setter exists for object is disclosed; as taught by Hazel.)
responsive to determining that only the canonical constructor associated with the type indicated by the class descriptor exists, selecting a deserialization process from the plurality of deserialization processes. (See paras. 64-66 and 69-70 and 92, wherein determining stream reference/attributes setter exists for object is disclosed; as taught by Hazel.)
See claims 2, 11, and 20 for motivation above.

As per claims 9, 18, and 27, the combination of Fu and Hazel discloses wherein selecting the particular deserialization process further comprises: determining that the class descriptor indicates a record type; (See paras. 49-53, wherein various descriptors and data structure layout are disclosed; as taught by Fu.)
 (See paras. 49-53, wherein various descriptors and data structure layout are disclosed; as taught by Fu.)

Claims 8, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. PGPub 2007/0299863; hereinafter “Fu”) in view of Hazel et al. (U.S. PGPub 2013/0007027; hereinafter “Hazel”) and further in view of Ebdon et al. (U.S. PGPub 2013/0117405; hereinafter “Ebdon”).

As per claims 8, 17, and 26, the combination of Fu and Hazel fails to disclose wherein selecting the particular deserialization process further comprises: determining that objects of a type indicated by the class descriptor are immutable; responsive to determining that objects of the type indicated by the class descriptor are immutable, selecting a deserialization process from the plurality of deserialization processes.
On the other hand, Ebdon teaches wherein selecting the particular deserialization process further comprises: determining that objects of a type indicated by the class descriptor are immutable; (See Fig. 7, paras. 31 and 47, wherein deserialization module functions, immutable objects and immutable value types are disclosed; as taught by Ebdon.)
responsive to determining that objects of the type indicated by the class descriptor are immutable, selecting a deserialization process from the plurality of deserialization processes. (See Fig. 7, paras. 31 and 47, wherein deserialization module functions, immutable objects and immutable value types are disclosed; as taught by Ebdon.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ebdon teachings in the combination of Fu and Hazel system. Skilled artisan would have been motivated to incorporate managing object cache taught by Ebdon in the combination of Fu and Hazel system for deserializing data.  In addition, both of the references (Fu, Hazel, and Ebdon) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data deserialization.  This close relation between both of the references highly suggests an expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Heistermann et al. (U.S. Patent 6,477,701) discloses version-adaptive serialization and deserialization of program objects in an object-oriented environment.
2) Park et al. (U.S. PGPub 2018/0075107) discloses data serialization in a distributed event processing system.
3) Stoyanova (U.S. PGPub 2007/0156756) discloses web services deployment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153